Case: 12-10669       Document: 00512235656         Page: 1    Date Filed: 05/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                           May 8, 2013

                                      No. 12-10669                        Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

LORENZO FLORES-ALEJO,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-190-1


Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Lorenzo Flores-Alejo—a previously deported
alien—was found by immigration officials in a Texas jail following his conviction
and sentencing for a state-law offense. He pled guilty to illegal reentry under 8
U.S.C. § 1326. At sentencing, the district court increased his Guidelines criminal
history score because he was under a criminal justice sentence when
immigration officials found him. On appeal, he argues that applying the criminal
history adjustment violated the Eighth Amendment prohibition on cruel and

       *
        Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIRCUIT RULE 47.5.4.
    Case: 12-10669     Document: 00512235656     Page: 2   Date Filed: 05/08/2013



                                  No. 12-10669

unusual punishment and the Fifth Amendment due process guarantee. For the
reasons that follow, we AFFIRM the district court’s judgment.
               I. FACTUAL AND PROCEDURAL HISTORY
      On July 4, 2010, police in Arlington, Texas, arrested Defendant-Appellant
Lorenzo Flores-Alejo for driving while intoxicated with a child passenger. Tex.
Penal Code Ann. § 49.045. Flores was convicted and sentenced to three years’
imprisonment. While he was awaiting transfer to state prison to serve this
sentence, agents of U.S. Immigration and Customs Enforcement (ICE)
discovered him in Tarrant County Jail. Immigration records showed that
Flores—a Mexican national—had illegally entered the United States three times
between 1993 and 2000, and had been ordered removed or granted voluntary
return each time. He reentered this country (after having been ordered removed)
two months before his DWI arrest.
      Flores was charged in a single count under the part of 8 U.S.C. § 1326(a)
that provides punishment for an alien who has been “found in” the United States
after having been deported. The government also alleged that Flores was subject
to an increased statutory maximum punishment because he had committed
certain crimes before his previous deportation. 8 U.S.C. § 1326(b)(1), (2). Flores
pled guilty without a plea agreement. In the “Factual Resume” underlying his
plea, he stipulated that he had been discovered in Tarrant County Jail.
      The probation officer recommended increasing Flores’s criminal history
score by two points under the Sentencing Guidelines because he had been found
in this country “while under [a] criminal justice sentence”—namely, the sentence
imposed for his DWI conviction. U.S.S.G. § 4A1.1(d) (2011). Flores objected on
two grounds. First, he argued that § 4A1.1(d) does not apply when an illegal-
reentry defendant is found by immigration officials while he is in state custody.
This argument was foreclosed by our decision in United States v. Santana-
Castellano, 74 F.3d 593 (5th Cir. 1996). He also argued that applying § 4A1.1(d)

                                        2
    Case: 12-10669    Document: 00512235656      Page: 3   Date Filed: 05/08/2013



                                  No. 12-10669

would violate the Fifth and Eighth Amendments by increasing his punishment
based on an involuntary act that bore no relation to his culpability—remaining
in the United States due to his incarceration.
      The district court overruled Flores’s objections. The two-point § 4A1.1(d)
adjustment increased his criminal history score to thirteen, which raised his
Criminal History Category from V to VI. Absent the adjustment, his advisory
sentencing range would have been 70 to 87 months’ imprisonment instead of 77
to 96 months. U.S.S.G. ch. 5 pt. A. The district court sentenced him to 96
months’ imprisonment, explicitly limiting the sentence to the top of the
Guidelines range. The court stated, however, that “a sentence above that would
be entirely appropriate under the circumstances.”
      Flores timely appealed.
           II. STATUTORY AND GUIDELINES PROVISIONS
      A.    Section 1326
      “The clear language in 8 U.S.C. § 1326(a)(2) provides three separate
occasions upon which a deported alien may commit [an illegal-reentry] offense:
1) when he illegally enters the United States; 2) when he attempts to illegally
enter the United States; or 3) when he is at any time found in the United
States.” Santana-Castellano, 74 F.3d at 597; accord United States v. Mendez-
Cruz, 329 F.3d 885, 888–89 (D.C. Cir. 2003).
      Flores was charged under the “found in” prong, which “prohibits deported
aliens, who have illegally reentered the United States, from remaining in the
country.” Santana-Castellano, 74 F.3d at 597. In Santana-Castellano, we held
that a person who violates the “found in” prong commits a continuing offense
that begins when he enters this country:
      Where a deported alien enters the United States and remains here
      with the knowledge that his entry is illegal, his remaining here until
      he is “found” is a continuing offense because it is “an unlawful act
      set on foot by a single impulse and operated by an unintermittent

                                        3
    Case: 12-10669     Document: 00512235656     Page: 4   Date Filed: 05/08/2013



                                  No. 12-10669

      force,” to use the Supreme Court’s language. See United States v.
      Midstate Horticultural Co., 306 U.S. 161, 166 (1939). That “force” is
      the alien’s knowledge that his entry is illegal due to his prior
      deportation, and his apparent intent to remain in the United States.
Id. at 598 (citation altered). We further held that this continuing offense ends
only when immigration officials discover the violator’s unlawful presence. Id. A
“found in” offense thus is initiated by, but separate from, the act of reentering.
See United States v. Tovias-Marroquin, 218 F.3d 455, 457 (5th Cir. 2000) (“A
conviction under § 1326 for being ‘found in’ the United States necessarily
requires that a defendant commit an act: he must re-enter the United States
without permission . . . after being deported.” (citation and internal quotation
marks omitted)); accord United States v. Castrillon-Gonzalez, 77 F.3d 403, 406
(11th Cir. 1996). This construction prevents a deported alien from avoiding
liability under § 1326 simply by eluding immigration authorities until the
limitations period has run as to the act of reentering. Santana-Castellano, 74
F.3d at 598.
      B.       Section 4A1.1(d)
      Section 4A1.1(d) provides: “Add 2 [criminal history] points if the defendant
committed the instant offense while under any criminal justice sentence,
including probation, parole, supervised release, imprisonment, work release, or
escape status.” This provision applies “if the defendant committed any part of
the instant offense (i.e., any relevant conduct) while under any criminal justice
sentence.” U.S.S.G. § 4A1.1 cmt. n.4. In Santana-Castellano, we affirmed
§ 4A1.1(d)’s application to a deported alien who had been found while serving a
state prison sentence. 74 F.3d at 598. We reasoned that because his § 1326
offense continued until immigration officials found him, part of it had occurred
while he was under a criminal justice sentence. Id.




                                        4
     Case: 12-10669       Document: 00512235656          Page: 5     Date Filed: 05/08/2013



                                       No. 12-10669

                                   III. DISCUSSION
       Flores argues that applying § 4A1.1(d) to his Guidelines calculation
violated the Eighth and Fifth Amendments. We review a properly preserved
constitutional challenge de novo. See United States v. Newson, 515 F.3d 374, 376
(5th Cir. 2008).1
       A.     Actus reus
       At the heart of Flores’s appeal is his contention that the Constitution
prohibits a defendant from being punished—or in his case, from being subjected
to increased punishment—for an involuntary act. He relies on Robinson v.
California, 370 U.S. 660, 660 n.1, 667 (1962), in which the Supreme Court
reversed the petitioner’s conviction under a statute that criminalized the status
of “be[ing] addicted to the use of narcotics.” Imprisonment for such an offense
“inflicts a cruel and unusual punishment” because even if a violator became
addicted to narcotics through prior, voluntary use, “proof of the actual use of
narcotics” was not required to convict. Id. at 665, 667. Because the statute
imposed criminal penalties for being afflicted with “an illness which may be
contracted innocently or involuntarily,” it could not withstand constitutional
scrutiny.2 Id. at 667.

       1
          Newson concerned a separation-of-powers challenge to a legislatively amended
Guidelines provision, and therefore is not strictly analogous to the instant matter. We have
found no appellate decision that discusses the correct standard of review for an as-applied
constitutional challenge to a Guidelines provision under an advisory sentencing regime. See
United States v. Booker, 543 U.S. 220, 245–46 (2005); cf. United States v. De Jongh, 937 F.2d
1, 5–6 (1st Cir. 1991) (applying de novo review to a pre-Booker constitutional challenge). We
will not attempt to discern the theoretical mechanics of such a challenge post-Booker, however,
because the parties have not briefed this issue, the parties agree (albeit summarily) that de
novo review applies, and Flores’s challenge fails even under this standard.
       2
         The Robinson Court did not hold that it was irrelevant whether the defendant had
used narcotic drugs; it simply considered the case to be one in which the defendant had not
“touched any narcotic drug within” California. See 370 U.S. at 667. The Court did so because
the jury returned a general verdict that did not require it to find that Robinson had actually
used drugs. See id. at 662–63, 665; cf. Stromberg v. California, 283 U.S. 359, 367–70 (1931).
Accordingly, Flores is wrong to infer from Robinson that “what the defendant happens to have

                                              5
     Case: 12-10669      Document: 00512235656        Page: 6    Date Filed: 05/08/2013



                                     No. 12-10669

      Robinson subsequently has been interpreted to mean that, under the
Eighth Amendment, “criminal penalties may be inflicted only if the accused has
committed some act, has engaged in some behavior, which society has an
interest in preventing, or perhaps in historical common law terms, has
committed some actus reus.” Powell v. Texas, 392 U.S. 514, 533 (1968) (plurality
opinion) (Marshall, J.). Extending this reasoning, Flores argues that applying
§ 4A1.1(d) because he remained in the United States while under a criminal
justice sentence was impermissible because Texas officials actively prevented
him from leaving this country and thereby ending his § 1326 offense. See United
States v. Ayala, 35 F.3d 423, 425 (9th Cir. 1994) (“To avoid being ‘found in’ the
United States, a deported alien can either not re-enter the United States or, if
he has already re-entered the United States, he can leave.”).
      Flores misapprehends the nature of the “relevant conduct” that triggered
§ 4A1.1(d)’s application to his Guidelines calculation. U.S.S.G. § 4A1.1 cmt. n.4.
Although some affirmative act is typically required for a criminal conviction, a
failure to act in violation of a legal duty also can give rise to criminal liability.
See generally Wayne R. LaFave, Criminal Law § 6.2 (5th ed. 2010). This concept
is woefully familiar to the American taxpayer, who may be punished for willfully
failing to file a return if required by law to do so. See 26 U.S.C. § 7203; Cheek v.
United States, 498 U.S. 192, 201–04 (1991).
      A § 1326 “found in” offense is no different. As we discussed in Santana-
Castellano, 74 F.3d at 598, a “found in” violation occurs when a deported alien
remains in the United States knowing that his continued presence is unlawful,
and he is subsequently found by immigration officials. Stated differently, the
deported alien’s reentry immediately gives rise to a duty to leave this country;
his apparently intentional failure to do so is unlawful. Id.; see also Ayala, 35

done in a particular case” is irrelevant. Our focus in this as-applied challenge is on his
conduct—not the conduct of a hypothetical defendant.

                                            6
    Case: 12-10669     Document: 00512235656      Page: 7   Date Filed: 05/08/2013



                                  No. 12-10669

F.3d at 425. Because an alien’s prior deportation generally imparts to him the
knowledge that reentering and staying would violate federal law, there will be
precious few instances in which a violator will be unaware of his duty to leave
this country after reentry. See Santana-Castellano, 74 F.3d at 598; see also
Lambert v. California, 355 U.S. 225, 229 (1957) (holding, with respect to an
ordinance requiring convicted felons present in Los Angeles to register with the
police, that due process required “actual knowledge of the duty to register or
proof of the probability of such knowledge and subsequent failure to comply”).
      In keeping with the continuing nature of Flores’s § 1326 offense, we must
view as a whole the voluntary acts he committed while illegally remaining in
this country (reentering this country and driving while intoxicated) and his
purportedly involuntary act (failing to leave while in state custody). To be sure,
Flores hardly could have satisfied his legal duty to leave this country when he
was in the hands of law enforcement. See LaFave, supra, § 6.2(c) (“[O]ne cannot
be criminally liable for failing to do an act that he is physically incapable of
performing.”). But neither could he have failed to recognize that committing a
crime in this country would likely prolong his unlawful presence. In effect, Flores
argues that he cannot be held responsible for § 4A1.1(d) purposes when his
affirmative acts have forced him to commit an unlawful omission. This is akin
to blaming gravity for one’s fall after jumping off a bridge.
      Our reasoning is neither novel nor surprising. In another, well-established
context, a defendant can be held responsible for occurrences he did not directly
cause: A conspirator is liable for co-conspirators’ acts that advance the
conspiracy’s illicit objective, even if he did not specifically know that the co-
conspirators would commit those acts. See Pinkerton v. United States, 328 U.S.
640, 646–48 (1946). This is because a conspirator, by agreeing to pursue a
criminal objective, has helped to set in motion the events that led to the charged
act. See id. at 647 (“The criminal intent to do the act is established by the

                                        7
     Case: 12-10669            Document: 00512235656          Page: 8    Date Filed: 05/08/2013



                                            No. 12-10669

formation of the conspiracy. Each conspirator instigated the commission of the
crime.”). Similarly, a previously deported alien who reenters the United States
and commits a crime undertakes the risk that law enforcement officials will
prevent him from leaving. Significantly, a conspirator can absolve himself from
Pinkerton liability by withdrawing from the conspiracy. United States v. Mann,
161 F.3d 840, 859–60 (5th Cir. 1998). Analogizing to the instant matter,
“withdrawal” would be leaving the country before committing an act that brings
the deported alien under a criminal justice sentence.
          Flores further argues that because § 4A1.1(d) would not have been
triggered had he been sentenced for his § 1326 offense before receiving his DWI
sentence, approving the guideline’s application here would impermissibly give
the government control over its application in any illegal-reentry case. In other
words, a defendant’s punishment would partially depend on a government
decision, not his own conduct. There is no evidence, however, that a desire to
increase Flores’s punishment brought about his DWI arrest and incarceration
or the timing of ICE’s discovery of his unlawful presence. Although pretextual
government decisions that are meant to cause increased punishment might
“violate[] the principle of fundamental fairness under the due process clause of
the Fifth Amendment,” United States v. Sandlin, 589 F.3d 749, 758–59 (5th Cir.
2009) (citation omitted), we need not consider this question to resolve Flores’s
as-applied challenge.3

          3
              In a recent opinion, the Ninth Circuit rejected many of the arguments that Flores has
raised:
          Though [the defendant] could not avoid being “found in” the United States while
          he was incarcerated, he could have avoided committing the “found in” crime by
          not re-entering. As for the possibility that he might have avoided the
          [§ 4A1.1(d)] enhancement had he been reported to ICE when he was arrested
          but before he was convicted for his grand theft, his criminality would not have
          been any the less. He was not supposed to come back, and he was not supposed
          to commit grand theft. He voluntarily took the risk of a [§ 4A1.1(d)]
          enhancement by committing the grand theft after his illegal reentry.

                                                   8
     Case: 12-10669       Document: 00512235656         Page: 9     Date Filed: 05/08/2013



                                       No. 12-10669

       B.     Penological Justification
       Flores contends that increasing his punishment for remaining in this
country while in custody violates the Eighth Amendment because it “lack[s] any
legitimate penological justification.” See Graham v. Florida, 130 S. Ct. 2011,
2028 (2010). We disagree.
       Flores argues that applying § 4A1.1(d) pretextually punishes him for his
DWI conviction. This is prohibited, he submits, because a defendant’s prior
convictions are already accounted for under § 4A1.1(a)–(c), which provides for
increases in a defendant’s criminal history score based on the quantity and
severity of his prior criminal sentences. He further contends that, by its terms,
§ 4A1.1(d) can be invoked to punish him only for the “instant offense”—i.e., the
§ 1346 violation, not the DWI offense.
       Assuming arguendo that these purported prohibitions apply here, they
have not been violated. Because the district court was permitted to consider
Flores’s “continuing course of conduct” for § 4A1.1(d) purposes, United States v.
Harris, 932 F.2d 1529, 1538–39 (5th Cir. 1991), it properly viewed as “relevant
conduct” Flores’s actions during the time he unlawfully remained in this
country, including the DWI offense and its foreseeable consequences. By
committing this offense, Flores did not simply prolong his illegal presence in this
country; he prolonged it in a way that imposed a burden on the state’s penal
resources. Increasing Flores’s punishment for burdening the state aligns with
the purpose of federal immigration laws, which historically have been aimed at,
inter alia, preventing aliens from becoming charges of the state. See H.R. Rep.
No. 82-1365 (1952), reprinted in 1952 U.S.C.C.A.N. 1653, 1653–74. Thus,
applying § 4A1.1(d) did not add punishment for the DWI offense itself, but


United States v. Reyes-Ceja, No. 11-50167, 2013 WL 1285986, at *4 (9th Cir. Apr. 1, 2013). The
court further held that a defendant violates § 1326 when he “voluntarily return[s] to the
United States or voluntarily remain[s] after an involuntary entry.” Id. at *3.

                                              9
    Case: 12-10669        Document: 00512235656          Page: 10     Date Filed: 05/08/2013



                                       No. 12-10669

rather for causing an unnecessary consumption of state penal resources in the
course of his § 1326 violation.4 Moreover, assuming that the district court would
have limited Flores’s sentence to the high end of the Guidelines range absent the
§ 4A1.1(d) adjustment, his term of imprisonment was lengthened by nine
months.     Relative     to   the    conduct       we   have    discussed,     this    is   not
“unconstitutionally excessive.” See Graham, 130 S. Ct. at 2021.
       Flores also contends that applying § 4A1.1(d) to a defendant who is in
state custody perversely provides him with an incentive to escape from custody
before ICE discovers him. This may well be true, but then, the conditions of
penal confinement also provide an incentive to escape before sentence is imposed
in a given criminal matter. This does not justify the abolition of imprisonment
as a means of punishment.
       C.     Santana-Castellano
       Finally, to preserve the issue for further review, Flores challenges our
holding in Santana-Castellano, 74 F.3d at 598. This issue is foreclosed. See
Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).
                                    IV. CONCLUSION
       For the foregoing reasons, we AFFIRM the district court’s judgment.




       4
        As Flores correctly notes, this objective would not have been achieved if he had been
discovered before receiving his DWI sentence. If ICE had discovered Flores before the state
court sentenced him, however, the government could have prevented the expenditure of state
resources by removing Flores to federal custody before his DWI sentence began. In any event,
we need not further explore this hypothetical scenario to address Flores’s as-applied challenge.

                                              10